Howell, J.,
dissenting. The writ of prohibition is not one of right,, but should issue or not just as the circumstances of each case will war-. *666■rant. In this case, I do not think the facts justify its issuance. The first bond given by the relator was declared invalid, and he was allowed to furnish another, which was declared insufficient, and execution was ordered. It was issued and property seized. Instead of complaining, or taking any steps to arrest the execution of the judgment, he virtually admitted the correctness of the order setting aside his appeal and the right of the plaintiff in the writ to execute the judgment, by promising to pay the judgment within thirty days, if plaintiff would stay the sale that long. When that delay, thus granted to him, expired, and the judgment not being paid, the property was again advertised, and it was only four or five days before this second day of sale that he applied for a writ of prohibition. In my opinion, he is not entitled to it, under the circumstances, admitting the second bond to be good and sufficient, which I think is doubtful.
Morgan, J., concurs in this opinion.